UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7332


NELSON RIVAS ALVAREZ,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:12-cv-00056-IMK-JES)


Submitted:   December 17, 2013             Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Rivas Alvarez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Federal   prisoner,   Nelson   Rivas   Alvarez,    appeals   the

district     court’s   order   accepting    the   recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.          We have reviewed the record

and   find   no   reversible   error.       Accordingly,   we   affirm    the

district court’s judgment.          Alvarez v. O’Brien, No. 1:12-cv-

00056-IMK-JES (N.D.W. Va. July 22, 2013).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                     2